PER CURIAM.
In this appeal, plaintiff in error, or appellant, seeks reversal of the same State Board of Equalization’s order, appealed from in Board of County Com’rs of Kay County, Okl. v. State Board of Equalization, Okl., 363 P.2d 257. Said order requires an increase of 7.75'% in the valuation (for ad valorem tax purposes) of rural realty in Carter County, and an increase of 7.5% in the valuation of urban realty in said County. Because of this difference in percentages of increase appellant contends that said order contravenes the uniformity provision of Art. X, sec. 5 of the Oklahoma Constitution. This same argument was made in the cited case. Here, as there, it is not disputed that rural property in Carter County is presently assessed at a smaller percentage of its fair cash value than urban property. In the cited case we held that in a county, where that situation exists, the order’s requirement of a larger increase in the valuation of a county’s rural realty, than its urban realty, did not demonstrate that the order violated the cited constitution provision. In view of that decision, appellant’s argument presents no cause for reversal; and the same order herein appealed from is again hereby affirmed.
Also, the period for filing a petition for rehearing herein is reduced from 15, to 10, days, as was ordered in the cited case.
WILLIAMS, C. J., BLACKBIRD, V. C. J., and WELCH, DAVISON, HALLEY, JOHNSON and BERRY, JJ., concur.
IRWIN, J., concurs specially.
JACKSON, J., dissents.